Appeal by defendant from a judgment of the County Court, Putnam County (Bowers, J.), rendered June 23, 1976, as amended November 2,1977, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence, f Judgment, as amended, affirmed. 1 Under the circumstances, defendant was not deprived of the effective assistance of counsel (see People v Morris, 100 AD2d 630; People v Rodriguez, 94 AD2d 805; People v Williams, 87 AD2d 876). We have reviewed defendant’s remaining contention on appeal and find that it lacks merit. Mollen, P. J., Titone, Lazer and Mangano, JJ., concur.